I concur in reversal of the judgment of the trial court because the entries of the trial court do not show on their face that the parties were in agreement, or that the issues had been decided by the pleadings and statements of counsel. As long as an issue of fact remained, the sustaining of the motion for judgment was error.
It is also unusual for the trial judge to order a respondent to prove how much he owes the relator as there is nothing in this file to indicate that the burden of proof ever shifted from the relators.